Citation Nr: 0704872	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-18 536	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2004 rating action that denied service connection 
for DM, to includes as due to AO exposure.

In April 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	In the absence of objective evidence that the veteran 
served in or visited Vietnam during the Vietnam era, he 
may not be presumed to have been exposed to AO during 
his military service.

3.	DM was first manifested many years post service, and 
there is no competent and persuasive medical evidence or 
opinion establishing a nexus between such disability and 
military service, to include any claimed AO exposure.


CONCLUSION OF LAW

The criteria for service connection for DM, to include as due 
to AO exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A February 2004 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
service connection (evidence showing that he served in or 
visited Vietnam, and a disease that began in or was made 
worse by his military service, or an event in service that 
caused the disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA had received, and 
what records it was responsible for obtaining, to include 
Federal records.  A March 2006 RO letter also requested the 
veteran to furnish any information or evidence that he had 
that pertained to his claim.  The Board thus finds that that 
those 2004 and 2006 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the May 2004 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in the March 
2006 RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service medical, 
personnel, and administrative records, and extensive post-
service VA and private medical records up to 2006.  In 
February 2004, the RO contacted the service department in an 
attempt to determine if the veteran ever served in or visited 
Vietnam during his military service, but the service 
department responded that they were unable to determine 
whether the veteran had in-country service in Vietnam.  A 
transcript of the veteran's April 2006 Board hearing 
testimony has been associated with the claims folder.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Background

The available service medical, personnel, and administrative 
records are negative for evidence that the veteran served in 
or visited Vietnam during the Vietnam era.  Those records do 
document the veteran's occupational specialty as an air and 
security policeman, and that he had a remote tour of service 
in Thailand from May to June 1966.  The service medical 
records are completely negative for complaints, findings, or 
diagnoses of DM, or reference to any AO exposure.  The 
veteran's urine was negative for sugar on May 1967 separation 
examination.

The post service evidence includes Ashtabula County Medical 
Center records from 1998 to 2002 and VA medical records from 
2003 to 2006; these document a history of the onset of DM in 
1987, some 20 years post service, and contain no history or 
nexus opinion linking it to any incident of military service, 
including any claimed AO exposure.  

A May 2004 VA Contact Report documents a telephone 
conversation with the veteran wherein he stated that his 
airplane landed in Saigon, Vietnam, but did not layover 
there, and that he did not remember whether or not he 
disembarked from the plane in Vietnam.

In June 2004, E.H., M.D., stated that the veteran had 
suffered from DM for           17 years, that there was 
evidence of a relationship between DM and exposure to AO, and 
that the veteran was stationed in Thailand but landed in 
Vietnam and stayed there for a layover.  The doctor stated 
that the veteran did come into contact with AO, and opined 
that it was therefore highly likely that it caused his DM.

At the April 2006 Board hearing, the veteran testified that 
he disembarked from his airplane for an hour or 2 in Saigon, 
Vietnam while it refueled enroute to his duty station in 
Thailand, and that he remained in the airport terminal.  He 
could not recall whether he changed planes in Saigon for the 
continuing flight to Thailand, or whether he re-boarded the 
same plane.  He speculated that he could have landed and 
disembarked at an airport in Da Nang, Vietnam instead of 
Saigon.  He also claimed exposure to AO during his military 
service in Thailand.

In May 2006, a service comrade with whom the veteran served 
in Thailand stated that his airplane stopped in Vietnam at 
either Saigon or Da Nang enroute to his duty station in 
Thailand in May 1966; this flight was separate from the 
veteran's flight.  He also stated that both he and the 
veteran were exposed to AO during the course of their duties 
in Thailand.

In May 2006, the veteran's wife stated that she recalled the 
veteran's post-service conversations during which he claimed 
exposure to AO during his military service in Thailand, and 
that he disembarked from an airplane in Vietnam during 
flights enroute to Thailand.
  
III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and DM becomes manifest to a degree of 10% 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of them during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II or adult-onset DM), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondro-sarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations, if the conditions of 
service involved duty or visitation in Vietnam.  See 38 
U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).    

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  

Under the legal authority cited above, the veteran in this 
case may not be presumed to have been exposed to AO during 
his Vietnam era service, because there is no evidence 
verifying that he served in or visited Vietnam during such 
service.  As noted above, the veteran's service medical, 
personnel, and administrative records simply do not document 
any service or visitation in Vietnam during his periods of 
military service, and the veteran's own contentions and 
testimony and his service comrade's or wife's statements do 
not provide objective evidence of his claimed service or 
visitation in Vietnam.  The Board also notes that there is no 
presumption of exposure to herbicides (to include AO) for 
veterans who served in Thailand during the Vietnam Era.  
Hence, the Board finds that service connection for DM, on the 
basis of presumed AO exposure, is not warranted.  

The record also presents no other basis upon which to 
establish entitlement to service connection for DM.  There is 
no evidence verifying that the veteran was exposed to AO 
during his service in Thailand.  The service medical records 
are completely negative for findings or diagnoses of any DM, 
and there is no medical evidence that any such disease was 
manifested during the first post-service year.  Hence, DM was 
not shown in or shortly after service.  In fact, the first 
objective evidence of DM was that noted historically to have 
had its onset in 1987, some     20 years following separation 
from service.  

The Board also emphasizes that the available post-service 
private and VA records contain no competent and persuasive 
medical evidence or opinion linking the veteran's DM to any 
incident of his military service, including claimed AO 
exposure.  Although Dr. E.H. in June 2004 stated that the 
veteran's airplane landed and he layed-over in Vietnam 
enroute to Thailand, thus coming into contact with AO during 
his military service, and opined that it was therefore highly 
likely that such exposure to AO caused his DM, the Board 
notes that the veteran's history of visitation in Vietnam 
during service has not been documented or otherwise verified.  
Thus, that history is not a reliable indicator of actual 
visitation in Vietnam and presumed AO exposure, inasmuch as 
such assertion is unproven, uncorroborated, and not supported 
objectively.  The Board finds that, as a medical opinion can 
be no better than the facts alleged by a veteran, Dr. E.H.'s 
opinion, based as it is on an inaccurate factual premise, has 
no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  

The Board has also considered the veteran's assertions and 
testimony in connection with the current claim.  However, as 
a layman without the appropriate medical training and 
expertise, he simply is not competent to render a probative 
opinion on a medical matter-such as whether a medical 
relationship exists between his DM and any incident of his 
military service, including claimed AO exposure.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Competent evidence, and not mere assertions, is needed to 
support his claim.

Under these circumstances, the Board concludes that the claim 
for service connection for DM, to include as due to AO 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent and persuasive 
objective evidence simply does not support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


